Exhibit 10.1

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Cover Sheet

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
Red Hat, Inc., a Delaware corporation (the “Company”), on the date set forth
below (the “Grant Date”) to the person named below (the “Participant”) of a
Restricted Stock Unit Award (the “Award”) covering the number of restricted
stock units (each, an “RSU”) listed below, each representing the right to
receive the value of one share of the Company’s common stock, $.0001 par value
per share, with a vesting start date (the “Vesting Start Date”) listed below,
such Award to be subject to the terms and conditions specified in the Red Hat,
Inc. 2004 Long-Term Incentive Plan, as amended (the “Plan”), and in the attached
Exhibit A and Appendix A and Appendix B thereto.

 

Participant Name:

   <PARTICIPANT NAME>

Grant Date:

   <GRANT DATE>

Vesting Start Date:

   <GRANT DATE>

Number of RSUs:

   <Number of shares>   

                        RED HAT, INC.

                        1801 Varsity Drive

                        Raleigh, North Carolina 27606

 

     

/s/ James Whitehurst

(electronically accepted)                

   

Name: James Whitehurst

<PARTICIPANT NAME>    

Title: President & Chief Executive Officer

By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet and
Exhibit A and Appendix A and Appendix B thereto (collectively, the “Agreement”)
and accepts the Award subject to all the terms and conditions of the Plan and
the Agreement, (iii) represents that the Participant has read and understands
the terms and conditions of the Plan, Plan prospectus and Agreement, and
(iv) acknowledges that there may be tax consequences due to the Award and that
the Participant should consult a tax advisor to determine his or her actual tax
consequences. The Participant must accept this Award electronically pursuant to
the online acceptance procedure established by the Company within thirty
(30) days; otherwise, the Company may, in its sole discretion, rescind the Award
in its entirety.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Terms and Conditions

1.         Grant of RSUs.

The RSUs, each representing the right to receive the value of one share of
common stock, $0.0001 par value, of the Company (“Common Stock”), as provided
herein, is granted pursuant to and is subject to and governed by the Plan and,
unless otherwise defined in this Agreement, capitalized terms used herein shall
have the same meaning as in the Plan. The shares of Common Stock that are
issuable upon the vesting of the RSUs are referred to in this Agreement as
“Shares.” The RSUs shall be granted to the Participant without payment of
consideration (other than continuing services (as described in Section 2
below)).

2.         Vesting.

(a)     All of the RSUs shall be unvested on the Grant Date. For purposes of
this Agreement, RSUs that have not vested as of any particular time in
accordance with this Section 2 are referred to as “Unvested RSUs.”

(b)     For so long as the Participant maintains continuous service to the
Company or one of its Affiliates as an Employee or Director (a “Business
Relationship”) throughout the period beginning on the Grant Date and ending on
the vesting date set forth below, the RSUs shall become vested according to the
schedule set forth below, subject to Sections 3 and 10 hereof:

 

Vesting Date

  

Number of RSUs That First

Vest on Such Date

On each of the first through fourth
Anniversaries of the Vesting Start Date

  

25% of the RSUs

3.         Cessation of Business Relationship. If the Participant’s Business
Relationship ceases for any reason, including death, all Unvested RSUs on the
date of such cessation will be forfeited. The Participant’s Business
Relationship shall be deemed to have ceased on the last day of active service to
the Company or an Affiliate and shall not be extended by any notice of
termination period (i.e., garden leave, etc.), as further described in
Section 12(i) below. For purposes hereof, a Business Relationship shall not be
considered as having ceased during any bona fide leave of absence if such leave
of absence has been approved in writing by the Company. However, in the event of
any leave of absence, the Committee may, in its sole discretion, suspend vesting
of the RSUs, subject to applicable law and in any event any leave of absence and
the vesting of RSUs during such shall be determined in accordance with
Section 409A of the Code (“Section 409A”). The vesting of the RSUs shall not be
affected by any

 

2



--------------------------------------------------------------------------------

change in the type of Business Relationship the Participant has with or among
the Company and its Affiliates so long as the Participant continuously maintains
a Business Relationship.

4.         Payment.

(a)     Within 60 days following the vesting date of any RSUs pursuant to
Sections 2 or 10 and upon the satisfaction of all other applicable conditions as
to the RSUs, but in no event later than the 15th day of the third month of the
year following the later of the calendar year or the Company’s taxable year, in
each case, in which the RSUs vest, the Company shall distribute to the
Participant the Shares represented by RSUs that vested on such vesting date,
reduced by the number of Shares (if any) that are withheld from the Award for
the payment of Tax-Related Items (as defined in Section 11 hereof); provided,
however, that the Shares may be distributed following the date contemplated in
this Section 4(a) to the extent permitted under Section 409A without the payment
becoming subject to, and being treated as “nonqualified deferred compensation”
within the meaning of, Section 409A (such as where the Company reasonably
anticipates that the payment will violate federal securities laws or other
applicable laws). Payment of any vested RSUs shall be made in whole Shares only
and any fractional Shares shall be rounded up.

(b)     The Company shall not be obligated to issue Shares to the Participant
upon the vesting of any RSUs (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal, state or
foreign securities laws, any applicable withholding obligation for Tax-Related
Items (as defined in Section 11 hereof) and the requirements of any stock
exchange upon which Shares may be listed.

(c)     Anything in the foregoing to the contrary notwithstanding, RSUs granted
under this Agreement may be suspended, delayed or otherwise deferred for any of
the reasons contemplated in Sections 3 and 4 only to the extent such suspension,
delay or deferral is permitted under U.S. Treas. Reg. §§ 1.409A-2(b)(7),
1.409A-1(b)(4)(ii) or successor provisions, or as otherwise permitted under
Section 409A.

5.         Option of Company to Deliver Cash. At the time any RSU vests, the
Company may elect, in the sole discretion of the Committee, to deliver to the
Participant in lieu of the Shares represented by RSUs that vested on such
vesting date an equivalent amount of cash (determined by reference to the
closing price of the Shares on the principal exchange on which the Shares trade
on the applicable vesting date or if such date is not a trading date, on the
following trading date). Such payments shall be made no later than the deadline
set forth in Section 4(a) hereof. If the Company elects to deliver cash to the
Participant, the Company is authorized to retain such amount as is sufficient to
satisfy any applicable withholding obligation for Tax-Related Items (as defined
in Section 11 hereof).

6.         Restrictions on Transfer.

(a)     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber or dispose of any RSUs, either voluntarily or by operation of
law. Any

 

3



--------------------------------------------------------------------------------

attempt to dispose of any RSUs in contravention of the above restriction shall
be null and void and without effect.

(b)     The Company shall not be required (i) to transfer on its books any of
the RSUs which have been transferred in violation of any of the provisions set
forth herein or (ii) to treat as the owner of such RSUs any transferee to whom
such RSUs have been transferred in violation of any of the provisions contained
herein.

7.         No Obligation to Continue Business Relationship. Neither the Plan,
this Agreement, nor the grant of the Award imposes any obligation on the Company
or its Affiliates to have or continue a Business Relationship with the
Participant.

8.         No Rights as Stockholder. The RSUs represent an unfunded, unsecured
promise by the Company to deliver Shares or the value thereof upon vesting of
the RSUs. The Participant shall have no rights as a shareholder with respect to
the Shares underlying the RSUs. The Participant shall have no right to vote or
receive dividends with respect to any Shares underlying the RSUs or receive
dividends unless and until such Shares are distributed to the Participant or
converted into Restricted Stock as provided in Appendix A.

9.         Adjustments for Capital Changes. The Plan contains provisions
covering the treatment of the Award in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for such adjustments are hereby made
applicable hereunder and are incorporated herein by reference.

10.         Change in Control. Provisions regarding a Change in Control are set
forth in Appendix A.

11.         Responsibility for Taxes.

(a)     Regardless of any action the Company and/or the Affiliate employing the
Participant (the “Employer”) take with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant hereby acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer: (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including, but
not limited to, the grant of the Award, the vesting of the RSUs, the issuance of
Shares (or payment of the cash equivalent) in settlement of the RSUs, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and or Dividend Equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

4



--------------------------------------------------------------------------------

(b)     Prior to any relevant taxable or tax withholding event, as applicable,
the Participant shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer with respect to Tax-Related Items. In this regard,
the Participant hereby authorizes the Company, in its sole discretion and
without any notice to or further authorization by the Participant, to withhold
from the Shares being distributed under this Award upon vesting, that number of
whole Shares the value of which (being determined by reference to the closing
price of the Common Stock on the principal exchange on which the Common Stock
trades on the date the withholding obligation for Tax-Related Items arises, or
if such date is not a trading date, on the following trading date) is equal to
the aggregate withholding obligation for Tax-Related Items as determined by the
Company. To avoid adverse accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the Company
satisfies the withholding obligation for Tax-Related Items by withholding a
number of Shares as described above, the Participant will be deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Award. In the event the
withholding obligation for Tax-Related Items would result in a fractional number
of Shares to be withheld by the Company, such number of Shares to be withheld
shall be rounded up to the next nearest number of whole Shares. If, due to
rounding of Shares, the value of the Shares retained by the Company pursuant to
this provision is more than the amount required to be withheld, then the Company
may pay such excess amount to the relevant tax authority as additional
withholding with respect to the Participant.

(c)     Alternatively, or in addition, the Company, in its discretion, may

(i)     on the Participant’s behalf pursuant to this authorization and only to
the extent and in the manner permitted by all applicable securities laws,
including making any necessary securities registration or taking any other
necessary actions, sell, or instruct the broker whom it has selected for this
purpose to sell, a number of the Shares to be issued upon settlement of vested
RSUs sufficient to meet the withholding obligation for Tax-Related Items, and/or

(ii)     withhold all applicable Tax-Related Items from the Participant’s wages
or other cash compensation paid to the Participant by the Company and/or the
Employer.

(d)     Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares (or the cash equivalent) or the proceeds of the sale of
the Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items as described in this
Section 11. The Participant shall have no further rights with respect to any
Shares that are retained by the Company or sold by the Company or its designated
broker pursuant to this Section 11, and under no circumstances will the Company
be required to issue any fractional Shares.

 

5



--------------------------------------------------------------------------------

(e)     The Participant has reviewed and understands the obligations for
Tax-Related Items as set forth in this Agreement.

12.         Nature of Grant. In accepting the Award, the Participant
acknowledges, understands and agrees that:

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time;

(b)     the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units even if restricted stock
units have been granted repeatedly in the past;

(c)     all decisions with respect to future grants of restricted stock units,
if any, will be at the sole discretion of the Company;

(d)     the Participant’s participation in the Plan shall not create a right to
further employment with the Company or the Employer and shall not interfere with
the ability of the Company or Employer to terminate the Participant’s employment
or service relationship (if any) at any time;

(e)     the Participant’s participation in the Plan is voluntary;

(f)     the grant of the Award and the Participant’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Affiliate;

(g)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(h)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s Business
Relationship by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and in consideration of the grant
of the Award to which the Participant is otherwise not entitled, the Participant
agrees never to institute any claim against the Company or any Affiliate, waives
the ability, if any, to bring any such claim and releases the Company and any
Affiliate from any such claim; if not withstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant will be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;

(i)     if the Participant’s Business Relationship ceases for any reason
(whether or not in breach of local labor laws), the Participant’s right to
receive and vest in RSUs under the Plan, if any, will terminate effective as of
the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law), and the Committee shall have the exclusive discretion to determine when
Participant no longer has a Business Relationship for purposes of the Award;

 

6



--------------------------------------------------------------------------------

(j)     the RSUs and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take-over or transfer of
liability; and

(k)     for Participants outside the United States of America:

(i) the Award and the Shares subject to the Award are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or any Affiliate, and that are outside the scope of the
Participant’s employment or service contract, if any;

(ii) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation; and

(iii) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Affiliate.

13.         No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

14.         Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Award materials by and among, as applicable, the Employer, the Company, and any
Affiliate for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).

The Participant understands that Personal Data will be transferred to any stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation, administration and management of the Plan. The
Participant understands that these recipients of Personal Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting the Participant’s local human resources representative. The
Participant authorizes

 

7



--------------------------------------------------------------------------------

the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Personal Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Participant’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
the Participant may elect to deposit any Shares received upon vesting of the
RSUs. The Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that he or she may, at
any time, view Personal Data, request additional information about the storage
and processing of Personal Data, require any necessary amendments to Personal
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant understands, however, that refusal or withdrawal of consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.

15.         Miscellaneous.

(a)     Notices. All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Participant, to the address set forth on the cover sheet or
at the most recent address shown on the records of the Company, and if to the
Company, to the Company’s principal office, attention of the Corporate
Secretary. Notices may also be delivered to the Participant, during his or her
Business Relationship, through the Company’s inter-office or e-mail systems or,
after cessation of his or her Business Relationship, at the most recent e-mail
address shown on the records of the Company.

(b)     Entire Agreement; Modification. This Agreement (including the cover
sheet) and the Plan constitutes the entire agreement between the parties
relative to the subject matter hereof, and supersedes all other communications
between the parties relating to the subject matter of this Agreement. This
Agreement may be modified, amended or rescinded by the Company as it shall deem
advisable, subject to any requirement for shareholder approval imposed by
applicable law or other applicable rules, including, without limitation, the
rules of the stock exchange on which the Shares are listed; provided that, no
amendment or modification of this Agreement shall adversely affect the rights of
any Participant without such Participant’s consent. Notwithstanding the
foregoing provision, no such consent shall be required with respect to any
amendment or modification if the Committee determines in its sole discretion
that such amendment or modification is not reasonably likely to significantly
reduce the benefits provided under the Award or that the Participant has
received adequate compensation for any such reduction.

(c)     Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

 

8



--------------------------------------------------------------------------------

(d)     Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

(e)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the heirs, legatees, distributees, executors and administrators
of the Participant and the successors and assigns of the Company.

(f)     Participant’s Acceptance. The Participant is urged to read this
Agreement carefully and to consult with his or her own legal counsel regarding
the terms and consequences of this Agreement and the legal and binding effect of
this Agreement. By virtue of his or her acceptance of this Agreement, the
Participant is deemed to have accepted and agreed to all of the terms and
conditions of this Award and the provisions of the Plan, including as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Award.

(g)     Section 409A. To the extent Participant is or becomes subject to U.S.
Federal income taxation, the RSUs and payments made pursuant to this Agreement
are intended to comply with or qualify for an exemption from the requirements of
Section 409A and shall be construed consistently therewith and shall be
interpreted in a manner consistent with that intention. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. Notwithstanding any other
provision of this Agreement, the Company reserves the right, to the extent the
Company deems necessary or advisable, in its sole discretion, to unilaterally
amend the Plan and/or this Agreement to ensure that all RSUs are awarded in a
manner that qualifies for exemption from or complies with Section 409A,
provided, however, that the Company makes no undertaking to preclude
Section 409A from applying to this Award. Any payments described in this
Section 15(g) that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. If and to the extent any portion of any payment,
compensation or other benefit provided to the Participant in connection with his
employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is a
specified employee as defined in Section 409A(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Participant hereby agrees that he is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of separation from service (as
determined under Section 409A (the “New Payment Date”)), except as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule. Notwithstanding the foregoing, the Company, its Affiliates,
Directors, Officers and Agents shall have no liability to a Participant, or any
other party, if the Award that is intended to be exempt from, or compliant with,
Section 409A is not so exempt or compliant, or for any action taken by the
Committee.

(h)     Language. If the Participant has received this Agreement, or any other
document related to the Plan or this Award translated into a language other than
English, and if

 

9



--------------------------------------------------------------------------------

the meaning of the translated version is different than the English version, the
English version will control.

(i)     Electronic Delivery and Participation. The Company may, in its sole
discretion, decide (a) to deliver any documents related to the Award granted
under the Plan, the Participant’s participation in the Plan, or future Awards
that may be granted under the Plan by electronic means, or (b) to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or any third party designated by the
Company.

(j)     Governing Law/Choice of Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the state of Delaware, without giving
effect to the conflict of laws principles thereof. For purposes of litigating
any dispute that arises directly or indirectly from the relationship of the
parties evidenced by this Award or the Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of North Carolina and
agree that such litigation shall be conducted only in the courts of Wake County,
North Carolina, or the federal courts for the United States for the Tenth
District of North Carolina, and no other courts, where this Award is made and/or
to be performed.

(k)     Appendix B. The Award shall be subject to any special terms and
conditions set forth in Appendix B for the Participant’s country. Moreover, if
the Participant relocates to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. Appendix B constitutes part of this
Agreement.

(l)     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(m)     Administrator Authority. The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons.

 

10



--------------------------------------------------------------------------------

APPENDIX A

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Provisions Regarding a Change in Control

(a) Notwithstanding anything contained herein to the contrary, if (i) this
Agreement is continued, assumed, converted or substituted for immediately
following a Change in Control and (ii) within one year after a Change in Control
the Participant’s Business Relationship is terminated by the Company or its
successor without Good Cause (as defined below), all of the RSUs shall be
treated as vested and Shares or the value thereof upon vesting shall be
delivered in accordance with Sections 4 and 5 hereof. Furthermore and
notwithstanding anything contained herein to the contrary, if this Award is not
continued, assumed, converted or substituted for immediately following the
Change in Control, the Participant shall receive a lump sum cash payment within
30 days after the Change in Control in an amount equal to the amount that would
have been delivered in accordance with Section 5 hereof had the RSUs fully
vested upon the Change in Control.

(b) For purposes of paragraph (a) hereof, this Award shall be considered to be
continued, assumed, converted or substituted for:

 

  i.

if there is no change in the number of outstanding shares of Common Stock of the
Company and the Change in Control does not result from the consummation of a
merger, consolidation, statutory share exchange, reorganization or similar form
of corporate transaction, and there are no changes to the terms and conditions
of this Award that materially and adversely affect this Award; or

 

  ii.

if there is a change in the number of such outstanding shares of Common Stock of
the Company and/or the Change in Control does result from the consummation of a
merger, consolidation, statutory share exchange, reorganization or similar form
of corporate transaction:

 

  A.

the Award and Shares deliverable pursuant to the RSUs are adjusted (x) if the
shares of Common Stock of the Company are exchanged solely for the common stock
of the Parent Corporation or, if there is no Parent Corporation, the Surviving
Corporation (as such terms are defined in subparagraph C of the definition of
“Change in Control” of this Appendix A) in a manner which is not materially less
favorable than the adjustments made in such transaction to the other outstanding
shares of Common Stock of the Company, or (y) otherwise, based on the ratio on
the day immediately prior to the date of the Change in Control of the fair
market value of one share of common stock of the Parent Corporation or, if there
is no Parent Corporation, the Surviving

 

11



--------------------------------------------------------------------------------

 

Corporation, to the Fair Market Value of one share of Common Stock of the
Company;

 

  B.

if applicable, the Award is converted into an award pursuant to which the common
stock of the Parent Corporation or, if there is no Parent Corporation, the
Surviving Corporation (as such terms are defined in subparagraph C of the
definition of “Change in Control” of this Appendix A) are deliverable; and

 

  C.

there are no other changes to the terms and conditions of this Award that
materially and adversely affect this Award.

(c) For purposes of this Agreement the following terms shall have the assigned
meanings:

 

  i.

“Change in Control” means the occurrence of any one of the following events:

 

  A.

individuals who, on the Grant Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

  B.

any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (C) below, or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition

 

12



--------------------------------------------------------------------------------

 

of beneficial ownership of 35% or more of Company Voting Securities by such
person;

 

  C.

the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 40% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least half of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

  D.

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

  E.

the occurrence of any other event that the Board determines by a duly approved
resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such

 

13



--------------------------------------------------------------------------------

acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

 

  ii.

“Good Cause” means conduct involving one or more of the following:

 

  A.

the conviction of Participant, or plea of nolo contendere by the Participant to,
a felony;

 

  B.

the willful misconduct by Participant resulting in material harm to the Company;

 

  C.

fraud, embezzlement, theft or dishonesty by Participant against the Company or
any Subsidiary or repeated and continued failure to perform Participant’s duties
with the Company after written notice of such failure to perform resulting in
any case in material harm to the Company; or

 

  D.

the Participant’s material breach of any term of confidentiality and/or
non-competition agreements.

 

14



--------------------------------------------------------------------------------

APPENDIX B

RED HAT, INC.

Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended

Restricted Stock Unit Agreement

(Non-Executive Participants)

Country-Specific Provisions

This Appendix B includes special terms and conditions applicable to Participants
in the countries listed below. These terms and conditions are in addition to or,
if so indicated, in replacement of the terms and conditions set forth in the
Cover Sheet and Exhibit A.

This Appendix B also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
exchange control, securities and other laws in effect in the respective
countries as of August 2010. However, such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Participant vests in RSUs,
acquires Shares (or the cash equivalent) or sells Shares acquired under the
Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working or if the Participant
transfers employment to another country after the Award is granted, the
information contained herein may not be applicable to the Participant.

Argentina

Type of Offering

Neither the RSUs nor the underlying Shares shall be publicly offered or listed
on any stock exchange in Argentina. The offer is private and not subject to the
supervision of any Argentine governmental authority.

Exchange Control Information

By accepting the Award, the Participant agrees to comply with any and all
Argentine currency exchange restrictions, approvals and reporting requirements
in connection with the Award.

In the event that the Participant transfers proceeds in excess of US$2,000,000
from the sale of Shares into Argentina in a single month, the Participant will
be required to place 30% of any

 

15



--------------------------------------------------------------------------------

proceeds in excess of US$2,000,000 in a non-interest bearing dollar denominated
mandatory deposit account for a holding period of 365 days.

Nature of Grant

The following provision supplements Section 12 of Exhibit A.

Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, by accepting the Award, Participant acknowledges that the
Award is granted by the Company on behalf of Participant’s local employer.

Australia

Australian Addendum

The Award is granted pursuant to the Australian Addendum, which is an addendum
to the Plan. Participation in the Plan and the Award granted under the Plan are
subject to the terms and conditions stated in the Australian Addendum and the
Offer Document, in addition to the Plan and this Agreement.

Payment

The Award shall be paid in Shares only and Section 5 of Exhibit A shall not
apply to Participants in Australia.

Exchange Control Information

Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction will file the report for the Participant. If there is no Australian
bank involved in the transfer, the Participant must file the report himself or
herself.

Securities Law Information

If the Participant acquires Shares under the Plan and offers the Shares for sale
to a person or entity resident in Australia, the offer may be subject to
disclosure requirements under Australian law. The Participant should obtain his
or her own legal advice on any applicable disclosure requirements prior to
making any such offer.

Brazil

Compliance with Law

By accepting the Award, the Participant agrees to comply with applicable
Brazilian law in connection with the Award. Without limitation to the foregoing,
the Participant agrees to report and pay any and all tax resulting from the
vesting of the RSUs, the sale of Shares and the receipt of any dividends.

 

16



--------------------------------------------------------------------------------

Exchange Control Information

If the Participant holds assets and rights outside Brazil with an aggregate
value equal to or exceeding US$100,000, the Participant will be required to
prepare and submit to the Central Bank of Brazil an annual declaration of such
assets and rights. Assets and rights that must be reported include Shares
acquired under the Plan.

Canada

Payment

The Award shall be paid in Shares only and Section 5 of Exhibit A shall not
apply to Participants in Canada.

Nature of Grant

The following provision replaces Section 12(i) of Exhibit A.

If Participant’s Business Relationship ceases for any reason, the Participant’s
right to vest in the RSUs covered by the Award, if any, will terminate effective
as of the earlier of: (i) the date on which the Participant’s Business
Relationship ceases, or (ii) the date on which the Participant receives a notice
of termination of the Business Relationship from the Company or the Employer.
The Committee shall have the exclusive discretion to determine when the
Participant no longer has a Business Relationship for purposes of the Award.

The following provisions shall apply to Participants in Quebec:

Language Consent

The parties acknowledge that it is their express wish that the present
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Consentement Relatif à la Langue Utilisée

Les parties reconnaissent avoir souhaité expressément que la convention
(« Agreement »), ainsi que tous les documents, les notices et la documentation
juridique fournis ou mis en œuvre ou institutés directement ou indirectement,
relativement aux présentes, soient rédigés en anglais.

Securities Law Information

The Participant is permitted to sell Shares acquired under the Plan provided the
resale of such Shares takes place outside of Canada through facilities of a
stock exchange on which the Shares are listed. The Shares are currently listed
on the New York Stock Exchange in the United States.

Data Privacy

This provision supplements Section 14 of Exhibit A.

The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the

 

17



--------------------------------------------------------------------------------

administration and operation of the Plan. The Participant further authorizes the
Company, any Affiliate and any stock plan service provider selected by the
Company to assist with the Plan to disclose and discuss the Plan with their
advisors. The Participant further authorizes the Company and any Affiliate to
record such information and to keep such information in the Participant’s file.

Czech Republic

No country-specific terms apply.

Germany

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Participant uses a German bank to transfer a cross
border payment in excess of €12,500 in connection with the Participant’s
participation in the Plan, the bank will make the report. In addition, the
Participant must report any receivables, payables or debts in foreign currency
exceeding €5,00,000 in any month.

India

Exchange Control Information

The Participant understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan and any dividends received in
relation to the Shares within a reasonable time of receipt. The Participant must
obtain a foreign inward remittance certificate (“FIRC”) from the bank where the
foreign currency is deposited and maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

Ireland

Nature of Grant

The following provision supplements Section 12 of Exhibit A.

By accepting the Award, the Participant acknowledges that he or she understands
and agrees that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.

Director Notification Information

If the Participant is a director or secretary of an Irish Affiliate, the
Participant must notify the Irish Affiliate in writing within five business days
of the Participant receiving or disposing of an interest (e.g., RSUs, Shares) in
the Company, or within five business days of the Participant becoming aware of
the event giving rise to the notification requirement, or within five business
days of the Participant becoming a director or secretary if such an interest
exists at the time.

 

18



--------------------------------------------------------------------------------

This notification requirement also applies to a shadow director of the Irish
Affiliate, (i.e., an individual who is not on the board of directors of the
Irish Affiliate but who has sufficient control so that the board of directors of
the Irish Affiliate acts in accordance with the directions or instructions of
the individual), and applies with respect to the interests of a spouse or minor
children whose interests, if any, will be attributed to the director or
secretary.

Italy

Data Privacy

The following provision replaces Section 14 of Exhibit A.

The Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or an
Affiliate, details of all Awards, or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
and will process such data for the exclusive purpose of implementing, managing
and administering the Plan (“Data”) and in compliance with applicable laws and
regulations.

The Participant also understands that providing the Company with Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controller of personal
data processing is Red Hat, Inc. with its registered address at 1801 Varsity
Drive, Raleigh, North Carolina, 27606, USA, and, pursuant to Legislative Decree
no. 196/2003, its representative in Italy for privacy purposes is Red Hat S.R.L.
with its registered address at Via Antonio da Recanate 1, 20124, Milano, Italy.

The Participant understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. The Participant understands that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. The
Participant further understands that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing the Participant’s participation in the Plan, and that
the Company and/or any Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Award. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing the Participant’s participation in the Plan. The
Participant understands that

 

19



--------------------------------------------------------------------------------

these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, in accordance with local law and may be
located in or outside the European Economic Area in countries such as in the
United States that might not provide the same level of protection as intended
under Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Participant has the right to, including but not limited
to, access, delete, update, correct, or terminate, for legitimate reason, the
Data processing. The Participant should contact the Employer in this regard.

Furthermore, the Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s human resources
department.

Plan Document Acknowledgment

By accepting the Award, the Participant acknowledges having received and
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement, including this Appendix B.

The Participant further acknowledges having read and specifically and expressly
approves the Data Privacy section above as well as the following sections of
Exhibit A: Section 2 (“Vesting”); Section 3 (“Cessation of Business
Relationship”); Section 10 and Appendix A (“Change in Control”); Section 11
(“Responsibility for Taxes”); Section 12 (“Nature of Grant”); Section 15(j)
(“Governing Law/Choice of Venue”); Section 15(k) (“Appendix B”); and
Section 15(l) (“Imposition of Other Requirements”).

Exchange Control Information

The Participant must report in his or her annual tax return: (i) any transfers
of cash or Shares to or from Italy exceeding €10,000; and (ii) any foreign
investments or investments held outside of Italy exceeding €10,000, if such
investments (e.g., Shares) may give rise to taxable income in Italy. The
Participant may be exempt from the formalities in (i) if the transfer or
investment is made through an authorized broker resident in Italy, as the broker
will comply with the reporting obligation on behalf of the Participant.

 

20



--------------------------------------------------------------------------------

Japan

No country-specific terms apply.

Korea

Exchange Control Information

If the Participant realizes US$500,000 or more from the sale of Shares acquired
under the Plan, the Participant will be required to repatriate the sale proceeds
to Korea within eighteen months of the sale.

Netherlands

Securities Law Information

The Participant should be aware of the Dutch insider trading rules which may
impact the sale of Shares acquired under the Plan. In particular, the
Participant may be prohibited from effecting certain Share transactions if the
Participant has insider information regarding the Company.

By accepting the Award and participating in the Plan, the Participant
acknowledges having read and understood this Securities Law Information and
acknowledges that it is the Participant’s responsibility to comply with the
following Dutch insider trading rules:

Prohibition Against Insider Trading

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
defined as knowledge of specific information concerning the issuing company to
which the securities relate or the trade in securities issued by such company,
which has not been made public and which, if published, would reasonably be
expected to affect the stock price, regardless of the development of the price.
The insider could be any employee of the Company or any Affiliate in the
Netherlands who has inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company or an Affiliate in the Netherlands (including the Participant)
may have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the employee had
such inside information.

If the Participant is uncertain whether the insider-trading rules apply to him
or her, the Participant should consult with his or her personal legal advisor.

 

21



--------------------------------------------------------------------------------

Singapore

Securities Law Information

The Award is granted to the Participant by the Company pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that the Award is subject to section 257
of the SFA, and Participant will not be able to make (i) any subsequent sale of
the Shares in Singapore or (ii) any offer of such subsequent sale of the Shares
subject to the Award in Singapore, unless such sale or offer in Singapore is
made pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the SFA (Cap 289, 2006 Ed.).

Director Notification Information

If the Participant is a director, associate director or shadow director1 of a
Singapore Affiliate, the Participant is subject to certain notification
requirements under the Singapore Companies Act, regardless of whether
Participant is a Singapore resident or employed in Singapore. Among these
requirements is an obligation to notify the Singapore Affiliate in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or any
related company. In addition, the Participant must notify the Singapore
Affiliate when the Participant sells shares of the Company or any related
company (including when the Participant sells Shares acquired pursuant to the
Award). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any related company or within two
days of becoming a director, associate director or shadow director if such an
interest exists at that time. Please contact the Company to obtain a copy of the
notification form.

Spain

Nature of Grant

This provision supplements Sections 3 and 12 of Exhibit A.

By accepting the Award, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan and the Agreement.

The Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Awards under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that the grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis other than as set forth in the
applicable Award Agreement. Consequently, the Participant understands that the
Award is granted on the assumption and condition that the Award and any Shares
subject to the Award shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.

 

 

1 A shadow director is an individual who is not on the board of directors of the
Singapore Affiliate but who has sufficient control such that the board of
directors of the Singapore Affiliate acts in accordance with the directions or
instructions of the individual.

 

22



--------------------------------------------------------------------------------

Additionally, the Participant understands that the vesting of the RSUs covered
by the Award is expressly conditioned on the Participant's continued and active
rendering of service to the Company or the Employer, as applicable, such that if
the Participant's Business Relationship ceases for any reason whatsoever, the
RSUs will cease vesting immediately effective as of the date of cessation of the
Participant's Business Relationship. This will be the case, for example, even if
(i) the Participant is considered to be unfairly dismissed without good cause;
(ii) the Participant is dismissed for disciplinary or objective reasons or due
to a collective dismissal; (3) the Participant's Business Relationship ceases
due to a change of work location, duties or any other employment or contractual
condition; (4) the Participant's Business Relationship ceases due to the
Company’s or any of its Affiliates’ unilateral breach of contract; or (5) the
Participant's Business Relationship ceases for any other reason whatsoever.
Consequently, upon cessation of the Participant's Business Relationship for any
of the above reasons, the Participant will automatically lose any rights to the
Award granted to him or her to the extent any RSUs covered by the Award were
unvested on the date of cessation of the Participant's Business Relationship, as
described in the Agreement.

The Participant acknowledges that he or she has read and specifically accepts
the conditions referred to in Section 3 of Exhibit A.

Finally, the Participant understands that this Award would not be made but for
the assumptions and conditions referred to herein; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of the Award shall be null and void.

Exchange Control Information

The Participant must declare the acquisition and ownership of Shares to the
Dirección General de Comercio e Inversiones (the “DGCI”) of the Ministry of
Industry, Tourism and Commerce for statistical purposes. The Participant must
make the declaration by filing a D-6 form with the DGCI each January while the
Shares are owned.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) in excess of €50,000, the Participant must
inform the financial institution receiving the payment of the basis upon which
such payment is made. The Participant will need to provide the institution with
the following information: (i) the Participant’s name, address, and tax
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) further information that may
be required.

Securities Law Information

The Award and the Shares subject to the Award do not qualify as securities under
Spanish regulations. No “offer of securities to the public,” as defined under
Spanish law, has taken place or will take place in the Spanish territory.
Neither the Plan nor the Agreement have been or will be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), nor do they constitute a public offering prospectus.

 

23



--------------------------------------------------------------------------------

Sweden

No country-specific terms apply.

Switzerland

No country-specific terms apply.

United Kingdom

Responsibility for Taxes

The following provision supplements Section 11 of Exhibit A.

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected tax shall constitute a
loan owed by the Participant to the Company or the Employer, as applicable,
effective as of the Due Date. The Participant agrees that the loan will bear
interest at the then current HM Revenue and Customs Official Rate, it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 11 of Exhibit A.

Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company within the meaning of Section 13(k) of the Exchange Act,
the Participant shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Participant is such an executive officer
or director and the income tax due is not collected by the Due Date, the amount
of any uncollected tax will constitute a benefit to the Participant on which
additional income tax and National Insurance contributions will be payable. The
Participant acknowledges that the Company or the Employer may recover any such
amounts from the Participant by any of the means referred to in Section 11 of
Exhibit A. However, the Participant will also be responsible for reporting any
income tax and National Insurance contributions due on this additional benefit
directly to HM Revenue and Customs under the self-assessment regime.

United States

No country-specific terms apply.

 

24